                        UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

RICKY FELTS,

                              Plaintiff,

vs.                                                            Case No.: 17-cv-932

NANCY BERRYHILL,
    Commissioner of Social Security,

                              Defendant.


                                     NOTICE OF APPEAL



       Notice is hereby given that Ricky Felts, by his attorney, Dana W. Duncan, Duncan
Disability Law, S.C. plaintiff in the above named case, hereby appeals to the United States
Court of Appeals for the Seventh Circuit, an order dated October 15, 2018 and the judgment dated
October 15, 2018 by Federal District Magistrate Judge Stephen Crocker which affirmed the
decision of the Defendant, Nancy Berryhill, Commissioner of Social Security, denying
plaintiff’s application for disability insurance benefits under 42 U.S.C. §§ 216(i) and 223.


       Dated this 11th day of December, 2018.


                                                    DUNCAN DISABILITY LAW, S.C.
                                                    Attorneys for the Plaintiff


                                                    /s/ Dana W. Duncan
                                                    Dana W. Duncan
                                                    State Bar I.D. No. 01008917
                                                    555 Birch St
                                                    Nekoosa, WI 54457
                                                    (715) 423-4000
